Citation Nr: 0032864	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to a compensable 
evaluation for bilateral hearing loss.  The RO also granted 
entitlement to service connection for tinnitus, evaluated as 
noncompensable from June 1, 1999 and as 10 percent disabling 
from June 10, 1999.

The veteran filed a timely notice of disagreement as to the 
evaluations assigned for both bilateral hearing loss and 
tinnitus and a statement of the case was issued.  In 
September 1999, the veteran filed a substantive appeal as to 
the issue of entitlement to a compensable evaluation for 
bilateral hearing loss only.  Thus, the issue of entitlement 
to an evaluation in excess of 10 percent for tinnitus is not 
before the Board for appellate consideration.  See 38 C.F.R. 
§ 20.202 (2000).

Finally, the Board notes that in his September 1999 
substantive appeal, the veteran requested a Board hearing at 
his local RO.  In a May 2000 statement, the veteran's 
representative indicated that the veteran was withdrawing his 
request for a Board hearing.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran currently exhibits Level II hearing in his 
service-connected left ear.

3.  The veteran currently exhibits Level II hearing in his 
service-connected right ear. 




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reflect that audiometric evaluation 
in 1973 showed bilateral high frequency sensorineural hearing 
loss.  The veteran was placed on a limited profile due to the 
bilateral hearing loss.  He was prohibited from any 
assignment involving habitual or frequent exposure to loud 
noises or the firing of weapons.  The veteran's condition was 
noted as permanent.  A July 1973 clinical record notes that 
the left ear was impacted with cerumen.  An October 1974 
audiometric evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15

75
LEFT
5
5
10

65

Upon VA examination dated in February 1975, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10

65
LEFT
15
5
5

75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.

In a March 1975 rating decision, the RO granted entitlement 
to service connection for defective hearing, evaluated as 
noncompensable.  

VA treatment records dated from 1988 to 1991 reflect the 
veteran complained of increased hearing loss, tinnitus, and 
dizziness.  He also complained of communication difficulties.  
Audiological evaluation in May 1991 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
60
90
LEFT
10
15
15
70
85

It was noted that results from audiological evaluations 
conducted in 1983 and 1988 were compared with current 
findings and showed the veteran's hearing to be rather stable 
and consistent with loss of cochlear origin. 

Private treatment records dated in January 1991 reflect the 
veteran was treated in the emergency room after being found 
unconscious on his bathroom floor.  

A February 1995 audiological report notes that the veteran 
continued to report communication difficulties in groups and 
with background noise.  It was also noted that the veteran's 
audiological responses were somewhat delayed and 
inconsistent, but despite the difficulty in obtaining valid 
results, findings did indicate the need for amplification.  

Upon VA audiological evaluation dated in June 1999, the 
veteran reported difficulty hearing others, especially in 
situations with crowds or groups of people.  Tinnitus was 
noted as present bilaterally since military service.  The 
tinnitus was noted as periodic, but frequent and always 
noticeable in quiet situations.  The veteran's tinnitus was 
also noted as consistent with his hearing loss and cochlear 
lesion.  

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
75
80
LEFT
15
20
30
75
80

Speech audiometry revealed speech recognition ability of 84 
percent in both ears.  The examiner opined that the test 
results were consistent with the veteran's report of loud 
noise exposure during service and would cause communication 
difficulties, particularly when the speaker did not face him 
or when there was competing background noise.  

In a June 1999 rating decision, the RO continued a 
noncompensable evaluation for bilateral hearing loss.  The RO 
also granted entitlement to service connection for tinnitus, 
evaluated as noncompensable effective from June 1, 1999 and 
as 10 percent disabling from June 10, 1999.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2000).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (2000).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the veteran filed his claim for an 
increased evaluation of his bilateral hearing loss.  These 
changes became effective June 10, 1999.  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions addressed the question of 
whether the speech discrimination testing employed by VA in a 
quiet room with amplification of sounds accurately reflect 
the extent of hearing impairment.  Based upon research, two 
circumstances were identified where alternative tables could 
be employed.  One was where the pure tone thresholds in each 
of the four frequencies of 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater.  The second was where pure tone 
thresholds are 30 decibels or less at frequencies of 1000 
Hertz, and are 70 decibels or more at 2000 Hertz.  See 64 FR 
25209, May 11, 1999, codified at 38 C.F.R. § 4.86.  The 
record does not disclose thresholds meeting either of these 
criteria, and thus there is no reason to return this issue to 
the RO for readjudication on that basis.

As noted above, the most recent audiometric examination of 
the veteran's left ear in June 1999 at frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 15, 20, 30, 75, and 80, 
respectively, for a pure tone threshold average of 51.  
Speech discrimination of the left ear was noted as 84 
percent.  Such audiometric findings reflect level II hearing 
in the left ear.  See 38 C.F.R. § 4.85.  The most recent 
audiometric examination of the veteran's right ear in June 
1999 at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
revealed pure tone thresholds, in decibels, of 15, 20, 30, 
75, and 80, respectively, for a pure tone threshold average 
of 51.  Speech discrimination of the right ear was noted as 
84 percent.  Such audiometric findings reflect level II 
hearing in the right ear.  See 38 C.F.R. § 4.85.  
Consequently, such hearing acuity warrants a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In 
light of the foregoing, the preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
evaluation for left ear hearing loss, and the doctrine of 
reasonable doubt does not apply.



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

